Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/23/2020.
Claims 1-13 and 15-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US 8,972,947 B2) in view of Oliver et al. (US 2004/0210554 A1) and further in view of Kondo (US 5,021,992 A) and further in view of Eckels et al. (US 2004/0172623 A1) and further in view of Shinomi (US 2004/0261057 A1).

Regarding claim 1, Orr discloses
A computer-implemented method comprising: 
Controlling programs and accessing their memory is useful, for example, for finding errors in the programs, an activity which is referred to as debugging the program. A debugger component provided by an Integrated Development Environment ( IDE) can be used to specify breakpoints, which are points, e.g., located at source code lines, in a program at which execution is to stop.” And Orr [col. 3 lines 66-67 and col. 4 lines 1-2]: “The IDE 104 provides control over the execution of the program being debugged, such as the application process 132, which is an executing instance of the program code shown in the program code listing 106.”); 
generating first description data describing a plurality of instances of a plurality of known data structures defined in the program in need of debugging, based on analyzing the memory content the first time (Orr [col. 4 lines 36-50]: “To assist in the transformation process, the IDE 104 constructs a set of host variables 108 and their associated types and values in a memory of the host system 102. In one aspect, the host variables 108 and displayed variables 110 can be represented as values in a data structure such as a variables table 113. The variables table 113 can be constructed using type information that is available to the IDE 104 and to the debugger 124. Each value in the variables table 113 is of a particular type and has a type-specific format in memory. The variables table 113 includes a name column, which stores the name of the variable, a host type column, which corresponds to the data type used to represent the variable on the host system 102, a device type column, which corresponds to the data type used to represent the variable on the device 130, and a value column, which stores the value of the variable.” Where the variables table 113 is analogous to the first In one or more embodiments, an Integrated Development Environment (IDE) can be used to develop and debug computer programs. The computer programs can manipulate data of complex types, such as graphical images, files, web pages, application documents, videos, and so on. Existing IDE's display these variables as numeric values, e.g., memory addresses, which have little meaning to a user. Software development tasks, such as debugging, can be simplified by displaying graphical representations of variables in the IDE, since such graphical displays enable a user to quickly view the contents of complex variables.” Where an IDE describes of plurality of instances of known data structures in which the plurality of instances are the addresses in memory in light of the specification paragraph [0029]. Further computer programs are debugged using the IDE which are in need of debugging.); 
Orr et al. lacks explicitly
reading memory content from a memory of debugging system, wherein the memory content is written to the memory as a result of running a program in need of debugging
receiving a request for a plurality of instances of a new data structure, wherein the new data structure is not defined in the program in need of debugging;
prompting a user to populate an editable table with variables, a populated table representing a definition of the new data structure;
receiving the definition of the new data structure separate from the program in need of debugging;

generating second description data describing a plurality of instances of the new data structure, based on analyzing the memory content the second time; 
displaying the second description data in a table format, wherein any variable of the second description data table that describes a distinct data structure is displayed as a pointer comprising an address to the distinct data structure.
Oliver et al. teaches
receiving a request for a plurality of instances of a new data structure, wherein the new data structure is not defined in the program in need of debugging (Kondo [0142]: “An application may request access to a data structure of part thereof, or an application may require access to modify a data values previously retrieved. At step 320, a system embodying the invention checks whether a data structure to be accessed in available in memory. If the data is not available in memory, the system proceeds to check whether an in-memory data structure is to created.”);
receiving the definition of the new data structure separate from the program in need of debugging (Oliver et al. [0141]: “At step 230, the engine loads the container data structure description files. The latter step involves loading one or more description files, parsing the description, conducting several syntactic and logical checks, and translating one or more container data structures into one or more in-memory representations of data structures);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orr to incorporate the teachings of obvious shortcoming of this approach is that the architecture of data structures may not be changed in the executable code. If a change is to be applied to the structure of the data, the source code has to be modified, and compiled de novo to generate executable code capable of representing the data. Therefore, there is a need for a method that allows data manipulation in computer programs without involving the process of generating the executable code (Oliver et al. [0005-0006]).
Kondo teaches
prompting a user to populate an editable table with variables, a populated table representing a definition of the new data structure (Kondo [col. 5, lines 45-67] which teaches defining a data structure in which an operator is prompted to input field names, field length, and data type as further seen in Fig. 7. Kondo is being used to modify Orr’s plugin which is used to convert data between different formats by explicitly teaching an operator to define a new data structure. Further, it cures the deficiency in Oliver by having the data structure being defined by the operator and does not require existing data structures. Lastly, both Orr and Eckels deal with displaying human readable data for debugging purposes and Kondo is only being used to teach the concept of defining the data structure in combination with the other references);
displaying the second description data in a table format (Kondo Fig. 10 illustrates the concept of receiving data based on the defined data structure in a table format),

Eckels et al. teaches
reading memory content from a memory of debugging system, wherein the memory content is written to the memory as a result of running a program in need of debugging (Eckels et al. [0014]: “Referring to FIG. 1, the software debugging environment 100 is capable of utilizing multiple viewing capabilities to provide debugging flexibility when executing a software program 101 having one or more data structures. Developers can select between one or more abstract views 107, 108, and 109, which are views displaying only the abstract contents of interest to the developer during the execution of the software program, in order to see different abstract content(s) 102 of one or more data structures of the software program being executed.” And [0015]: “In one embodiment, a developer can view the abstract contents of a data structure, rather than viewing the actual internal details of how the contents are stored in memory.” Where the debugger would need to store the results of executing the program while it is running and the system would be required to read the memory in order to display data in different views. Further the developers use the debugging environment to debug a program in need of debugging to view potential issues);
As an example, a developer may wish to look at the contents of a customer order. The developer may not need to see how the order is constructed, such as whether the items in the order are contained within a linked list of data structures. Filters can be defined to extract the local contents of interest (i.e. item name, item price, quantity) and display those contents in one or more convenient formats. For some contents the developer may only wish to see the character representation. For other contents, the developer may only wish to see decimal numeric representations, or an integer and hexadecimal representation (2 views) may be desired. A debugger according to some embodiments in the present invention can apply the appropriate filters to extract the desired contents and transformation those contents to the desired display formats. The views of these contents can be displayed in the IDE. If a developer wishes to change a view to see another representation of some contents, eliminate contents from the view, or add contents to a view, the developer can do so either interactively, such as through the IDE or by changing a configuration file.” Where the system would be required to analyze the memory after receiving the change in the configuration file for defining another representation of the memory contents. And where receiving and changing the configuration file is conceptually similar to receiving the definition of the new data structure);
generating second description data describing a plurality of instances of the new data structure, based on analyzing the memory content the second time (Eckels et al. [0014]: “Developers can select between one or more abstract views 107, 108, and 109, which are views displaying only the abstract contents of interest to the developer during the execution of the software program, in order to see different abstract content(s) 102 of one or more data structures of the software program being executed. Each abstract view can have a filter 103,104, or 105, which has specific properties determining which contents of a data structure are displayed, the format in which they are displayed, and how the underlying data structure can be modified through the abstract view. In some embodiments, the selection of views, filters defining the views, and the editing of the contents of the data structures shown in the views can be set interactively. In some cases, this interaction can occur through an interface 113 of an Integrated Development Environment (IDE) 114 containing the debugger. In other cases, the filters of views in the debugging environment can be determined by configuration information supplied in a file 106, and perhaps by the context. In some embodiments, two or more views of the same content(s) of a data structure can be simultaneously displayed for the developer” Where the view along with the filter and content of the data structure is conceptually similar to the description data. Where [0076] further illustrates a particular example of a view.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orr in view of Oliver et al. and further in view of Kondo to incorporate the teachings of Eckels et al. to include a plurality of instances “reading memory content from a memory of a computer system, wherein the memory content is written to the memory as a result of running a program, analyzing the memory content a second time, responsive to receiving the definition of the new data structure and generating second description data describing a plurality of 
	Shinomi teaches
wherein any variable of the second description data table that describes a distinct instance of the new data structure is displayed as a pointer comprising an address to the distinct instance of the new data structure (Shinomi [0096]: “Also, "pvn" is a pointer to a data structure representing a variable, "n" indicating the address of the data structure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orr in view of Oliver et al. and further in view of Kondo and further in view of Eckels et al. to incorporate the teachings of Shinomi to “wherein any variable of the second description data table that describes a distinct data structure is displayed as a pointer comprising an address to the distinct 

Regarding claim 7, Orr further discloses
The computer-implemented method of claim 1, further comprising: 
receiving an address in the memory content; parsing the second description data to identify a first instance of the new data structure at the address; and displaying a description of the first instance of the new data structure (Orr et al. [col. 6 lines 65-67 and col. 7 lines 1-10]: “For example, the Quick Look feature 118 is displayed near a variable named "image." The type of the image variable is "pointer to NSImage" and the value of the pointer is 0x101960530. There is an NSImage object at that address in memory…The value that is shown as text, i.e., 0x101960530, is of little meaning to a user, and is not a human-readable representation of the image object's value. Therefore, to display the image object's value, the user can move or hover a cursor over or select the Quick Look feature 118. In response, a window or panel appears, and a graphical rendering of the image is displayed in the panel.”)

Regarding claim 8, it’s directed to a system having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 15, it’s directed to a computer-program product having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above. 

Regarding claim 20, it’s directed to a computer-program product having similar limitations cited in claim 7. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above. 

Regarding claim 21, 
Eckels et al. further teaches
The computer-implemented method of claim 1, further comprising: executing the program in need of debugging on the computer system (Eckels et al. [0014]: “Developers can select between one or more abstract views 107, 108, and 109, which are views displaying only the abstract contents of interest to the developer during the execution of the software program, in order to see different abstract content(s) 102 of one or more data structures of the software program being executed.”); and writing the memory content to the memory of the computer system as the program executes (Eckels et al. [0014]: “In some embodiments, the selection of views, filters defining the views, and the editing of the contents of the data structures shown in the views can be set interactively.” Where editing the contents of the data structure interactively is conceptually similar to writing memory content as the program executes).

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US 8,972,947 B2) in view of Oliver et al. (US 2004/0210554 A1 and .

Regarding claim 2, Orr et al. in view of Oliver et al. and further in view of Kondo and further in view of Eckels et al. and further in view of Shinomi combination disclose
The computer-implemented method of claim 1, further comprising: 
receiving a request for a plurality of instances of a first data structure of the plurality of known data structures (Orr et al. [col. 3 lines 8-10]: “The IDE can request data representing an object in a particular format according to instructions associated with the object's data type.” And Orr et al. [col. 4 lines 38-50]: “In one aspect, the host variables 108 and displayed variables 110 can be represented as values in a data structure such as a variables table 113.The variables table 113 can be constructed using type information that is available to the IDE 104 and to the debugger 124. Each value in the variables table 113 is of a particular type and has a type-specific format in memory. The variables table 113 includes a name column, which stores the name of the variable, a host type column, which corresponds to the data type used to represent the variable on the host system 102, a device type column, which corresponds to the data type used to represent the variable on the device 130, and a value column, which stores the value of the variable.” Where the data structure is analogous to the first data structure); 
parsing the first description data to identify each instance of the first data structure (Orr et al. [col. 4 lines 50-53]: “The variables table 113 can be created by a set of one or more plugins 114 based on information received from the debugger 124 that executes on the device 130.”); and 
the combination lack explicitly illustrating
displaying in a table each instance of the first data structure
Huang et al. teaches
displaying in a table each instance of the first data structure (Huang et al. [col. 8 lines 31-33 and col. 8 lines 42-44]: “In some embodiments, after the execution of the statements included in the code snippet completes, the created snapshots may be presented to the user…The contents included in the snapshots may also be displayed in a diagram or a table, for example”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Huang et al. to “displaying in a table each instance of the first data structure” in order to efficiently display memory content to a developer and decrease the time spent on finding bugs.

Regarding claim 9, it’s directed to a system having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above. 

Regarding claim 16, it’s directed to a computer-program product having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above. 

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US 8,972,947 B2) in view of Oliver et al. (US 2004/0210554 A1) and further in view of Kondo (US 5,021,992 A) and further in view of Eckels et al. (US 2004/0172623 A1) and further in view of Shinomi (US 2004/0261057 A1) and further in view of Huang et al. (US 9,619,367 B1) and further in view of Simeonov (US 7,716,677 B2).

Regarding claim 3, the combination discloses
The computer-implemented method of claim 2, wherein displaying in the table each instance of the first data structure comprises: 
wherein the first variable is an instance of a second data structure, and wherein a value of the first variable is a pointer to an instance of the second data structure (Orr et al. [col. 6 lines 65-67 and col. 7 lines 1-3]: “For example, the Quick Look feature 118 is displayed near a variable named "image." The type of the image variable is "pointer to NSImage" and the value of the pointer is 0x101960530. There is an NSImage object at that address in memory” Where the image variable is analogous to the first variable and NSImage object is analogous to the second data structure).
the combination lacks
assigning each instance of the first data structure to a respective record of the table
assigning a first variable of the first data structure to a first field of the table
Simeonov teaches
Typically, an entity bean 252 (or 253) is mapped to a table 260 in the relational database and, as indicated in FIG. 2, each "instance" of the entity bean is typically mapped to a row in the table (referred to generally as an "object/relational mapping").”); and 
assigning a first variable of the first data structure to a first field of the table (Simeonov [col. 4 lines 42-46]: “Typically, each of the one or more fields is mapped to a particular column of the database table. Field-map element 414 defines the mapping between the fields of the entity bean and the columns of the table that is identified by element 412.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Simeonov to assigning each instance of the first data structure to a respective record of the table and assigning a first variable of the first data structure to a first field of the table in order to easily, efficiently manage, and perform automated tasks upon large amounts of data (Simeonov [col. 1 lines 57-59]).

Regarding claim 10, it’s directed to a system having similar limitations cited in claim 3. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 17, it’s directed to a computer-program product having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above. 

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US 8,972,947 B2) in view of Oliver et al. (US 2004/0210554 A1) and further in view of Kondo (US 5,021,992 A) and further in view of Eckels et al. (US 2004/0172623 A1) and further in view of Shinomi (US 2004/0261057 A1) and further in view of Huang et al. (US 9,619,367 B1) and further in view of Simeonov (US 7,716,677 B2) and further in view of Bicker et al (US 2007/0266331 A1).

Regarding claim 4, the combination disclose s
The computer-implemented method of claim 3, further comprising: 
applying the modification to the memory content in the memory of the debugging system (Orr et al. [col. 1 lines 35-37]: “When execution stops at a breakpoint, the program's memory state can be inspected or changed.” And (Orr et al. [col. 4 lines 5-10]: “Execution of the application process 132 pauses when the program code line at the breakpoint is about to be executed on the device 130, at which point the user can examine or change the values of program variables, continue execution in a step-by-step mode, cause execution to resume until the next breakpoint, and so on.”); and 
continuing to run the program in need of debugging on the debugging system after applying the modification to the memory content (Orr et al. [col. 4 lines 5-10]: “Execution of the application process 132 pauses when the program code line at the breakpoint is about to be executed on the device 130, at which point the user can examine or change the values of program variables, continue execution in a step-by-step mode, cause execution to resume until the next breakpoint, and so on.”). 
the combination lacks
receiving a modification of an edited field of the table
Bicker teaches
receiving a modification of an edited field of the table (Bicker [0004]: “Alternatively, tables can be editable, in which case a user may modify, add or delete information from the table.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bicker to receiving a modification of an edited field of the table in order to easily in order to editing a table quickly in an efficient manner, improving productivity, reducing data entry errors, and increase performance (Bicker [0010]).

Regarding claim 11, it’s directed to a system having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claim(s) 5-6, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US 8,972,947 B2) in view of Oliver et al. (US 2004/0210554 A1) a and further in view of Kondo (US 5,021,992 A) and further in view .

Regarding claim 5, the combination discloses
The computer-implemented method of claim 1, wherein receiving the definition of the new data structure separate from the program in need of debugging comprises:
the combination lacks
presenting a user with an editable table comprising a plurality of records, wherein each record corresponds to a variable of the new data structure;
receiving text entry in the editable table; and
interpreting the text entry as the new data structure.
Bicker teaches
presenting a user with an editable table comprising a plurality of records, wherein each record corresponds to a variable of the new data structure (Bicker [0078]: “FIG. 8 is a screen shot of an exemplary user interface 920 that can be used for presenting an editable table 924 of information. The editable table 924 contains rows or records of data, which data may have been stored in a data repository.” And Bicker [0085]: “Thus, a user working with an editable table may be able to quickly and efficiently add records, data objects, etc., to the table without performing extra user interface actions.”); 
receiving text entry in the editable table (Bicker [0079]: “While a single empty row 926 is shown in FIG. 8, the table 924 may include any number of empty rows 926 (e.g., one, two, three, four, five, etc.) that may receive user input for new record or new object creation.”); and 
The add information module 152 may then appropriately add the information to the database, including creating a new record in the database with the received content, and may update any relationships defining database organization, as appropriate.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bicker to presenting a user with an editable table comprising a plurality of records, wherein each record corresponds to a variable of the new data structure; receiving text entry in the editable table; and interpreting the text entry as the new data structure in order to easily in order to editing a table quickly in an efficient manner, improving productivity, reducing data entry errors, and increase performance (Bicker [0010]).

Regarding claim 6, the combination discloses
The computer-implemented method of claim 1, further comprising: 
parsing the second description data to identify each instance of the new data structure (Orr et al. [col. lines ]: “The plugin 114 executing on the host system 102 can then request the values in the defined format (if not previously requested) and read the intermediate data 140 from the second computing device in the defined format.” And Orr et al. [lines 53-60]: “Type-specific instructions, referred to herein as plugins, are used to translate data between the formats of the two systems. Block 204 looks up the plugin to use based on the type of the variable that is to be displayed. For example, block 204 can look up the plugin in a table that maps data types to plugins, such as the plugins table 123. The look up of the plugin can be performed using the host type or the device type as a search key.” Where the plugins table 123 is analogous to the second description data and is within plugins 114 as shown in Fig. 1A); and 
displaying in a table each instance of the new data structure (Bicker [0084]: “For example, the script code 164 (FIG. 1) may be executing on the client device 104 and may include instructions that when executed create and display the new row 962 in the user interface 960 in response to receiving the user input that indicates the empty row 926.”). 

Regarding claim 12, it’s directed to a system having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above. 


Regarding claim 13, it’s directed to a system having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 18, it’s directed to a computer-program product having similar limitations cited in claim 5. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 5 above. 

Regarding claim 19, it’s directed to a computer-program product having similar limitations cited in claim 6. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above. 

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Regarding the remark that Shinomi fails to teach a variable of the second description data table that describes a distinct instance of the new data structure is displayed as a pointer comprising an address to the distinct instance of the new data structure where the pointers in Shinomi are merely generating a single linked list binding a single data structure together, the examiner would like to point out that Shinomi is only being used to teach the concept of having a variable corresponding to some data in which it describes its corresponding data structure displayed as a pointer comprising an address to its data structure. Where Shinomi was just being used to cure the 103 rejection by explicitly teaching a pointer to a data structure representing a variable, "n" indicating the address of the data structure. The different instance of newly defined data structure was taught by Kondo [col. 5, lines 45-67] and Fig. 7 which modified Orr’s plugin which is used to convert data between different formats by explicitly teaching an operator to define a new data structure. Where Kondo further cured the deficiency in Oliver by having the data structure be defined by the operator and not require existing data structures. Further, Orr and Eckels dealt with displaying human readable data for .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references include Mehta (US 5,999,933 A) which discloses [col. 15, lines 40-46] displaying on screen 810 data structures that contain addresses of pointers to the first instance 822 as illustrated in Fig. 8 in which multiple instances may be shown along with different formats. Further, Figs 12-13 illustrated defining structure in which 1334 further allows defining fields in a structure as shown in Fig. 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193           
                                                                                                                      
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193